ACCEPTED
                                                                           01-14-00017-CV
                                                                FIRST COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                                                      5/22/2015 5:12:08 PM
                                                                     CHRISTOPHER PRINE
                                                                                    CLERK

                     NO. 01-14-00017-CV

                                                          FILED IN
                                                   1st COURT OF APPEALS
                   In the Court of Appeals             HOUSTON, TEXAS
            for the First Judicial District of     5/22/2015 5:12:08 PM
                                                 Texas
                           at Houston              CHRISTOPHER A. PRINE
                                                           Clerk



                       Mark E. Biedryck,
                          Appellant

                                v.

US Bank National Association, as Trustee for Credit Suisse,
First Boston Mortgage Securities Corp., Home Equity Pass-
Through Certificates, Series 2005-6,
                          Appellee


            Appeal from the 129th Judicial District
                    Harris County, Texas
                     Hon. Michael Gomez


          APPELLANT’S MOTION TO EXTEND TIME
            TO FILE MOTION FOR REHEARING


TO THE HONORABLE COURT OF APPEALS:

     Appellant Mark E. Biedryck seeks an extension of time to file

a Motion For Rehearing.

1.   In compliance with Rule10.5(b)(1):

     (A) The current deadline set for filing a Motion For Rehearing
          is May 27, 2015;

     (B) The extension sought is 30 days;

     (C) Appellant’s counsel is a solo practitioner whose caseload,

          which consists primarily of representing reduced-fee and

          pro bono clients in foreclosure and facing eviction,

          prevents him from being able to file the Motion by the

          current deadline.

     (D) There have been no prior extensions granted with respect

          to the item in question.

                              PRAYER

     WHEREFORE, the Appellant prays that the deadline for filing a

Motion For Reconsideration be extended at least 30 days and that

he be granted such other and further relief to which he may be

entitled to at law or in equity.

                     Respectfully submitted,


                      /s/ Ira D. Joffe
                     Ira D. Joffe
                     State Bar No. 10669900
                     Attorney for Appellant
                     6750 West Loop South
                     Suite 920
                     Bellaire, TX 77401
                    (713) 661-9898
                    (888) 335-1060 Fax
                    ira.joffe@gmail.com


                  CERTIFICATE OF SERVICE

    I hereby certify that a copy of the foregoing was served by fax
and/or email to Appellee’s counsel on or before May 22, 2015.

(713) 223-3717; kkrolikowski@lockelord.com

Mr. Kurt Krolikowski, Esq.
Locke Lord, LLP
Counsel for Appellee
600 Travis, Suite 2800
Houston, TX 77002

                     /s/ Ira Joffe